     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR FLORES,
12                       Plaintiff,
13            v.                                         Case No. 2:20-cv-01973-KJM-CKD P

14    CORCARN, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1). Currently pending before the court is plaintiff’s second amended complaint. ECF No.

20   22.

21           I.     Screening Requirement

22           As plaintiff is aware, the court is required to screen complaints brought by prisoners

23   seeking relief against a governmental entity or officer or employee of a governmental entity. 28

24   U.S.C. § 1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has

25   raised claims that are legally “frivolous or malicious,” that fail to state a claim upon which relief

26   may be granted, or that seek monetary relief from a defendant who is immune from such relief.

27   28 U.S.C. § 1915A(b)(1), (2).

28   /////
                                                        1
     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 2 of 6


 1           II.     Allegations in the Second Amended Complaint

 2           At all times relevant to the allegations in the amended complaint, plaintiff was an inmate

 3   at Deuel Vocational Institution who used a cane and was given a mobility impaired vest to wear.

 4   In this civil action, plaintiff names three correctional officers as well as the Warden of Deuel

 5   Vocational Institution as defendants. Plaintiff alleges that he was wrongfully housed on the third

 6   tier of the E-wing. Plaintiff informed defendant Romero of his medical need to be on the lower

 7   tier but was refused a cell move because plaintiff did not have a medical chrono for lower tier

 8   housing. Defendant Muldindo stood by and watched plaintiff climb the stairs from the first tier to

 9   the third tier. Plaintiff alleges that defendants were negligent in their duty to ensure inmate safety

10   and discriminated against his medical need for a lower tier. Plaintiff further states that he

11   suffered a fall and was injured, but he provides no further details. By way of relief, plaintiff seeks

12   monetary damages.

13           III.    Legal Standards

14           A.      Linkage Requirement

15           The civil rights statute requires that there be an actual connection or link between the

16   actions of the defendants and the deprivation alleged to have been suffered by plaintiff. See

17   Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362

18   (1976). The Ninth Circuit has held that “[a] person ‘subjects' another to the deprivation of a

19   constitutional right, within the meaning of section 1983, if he does an affirmative act, participates

20   in another's affirmative acts or omits to perform an act which he is legally required to do that

21   causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th

22   Cir. 1978) (citation omitted). In order to state a claim for relief under section 1983, plaintiff must

23   link each named defendant with some affirmative act or omission that demonstrates a violation of

24   plaintiff's federal rights.

25           B.      Supervisory Liability

26           Government officials may not be held liable for the unconstitutional conduct of their

27   subordinates under a theory of respondeat superior. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009)

28   (“In a § 1983 suit ... the term “supervisory liability” is a misnomer. Absent vicarious liability,
                                                        2
     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 3 of 6


 1   each Government official, his or her title notwithstanding is only liable for his or her own

 2   misconduct.”). When the named defendant holds a supervisory position, the causal link between

 3   the defendant and the claimed constitutional violation must be specifically alleged; that is, a

 4   plaintiff must allege some facts indicating that the defendant either personally participated in or

 5   directed the alleged deprivation of constitutional rights or knew of the violations and failed to act

 6   to prevent them. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Taylor v. List, 880 F.2d

 7   1040, 1045 (9th Cir. 1989); Mosher v. Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978).

 8          C.      Deliberate Indifference to a Serious Medical Need

 9          Denial or delay of medical care for a prisoner’s serious medical needs may constitute a

10   violation of the prisoner’s Eighth and Fourteenth Amendment rights. Estelle v. Gamble, 429 U.S.

11   97, 104-05 (1976). An individual is liable for such a violation only when the individual is

12   deliberately indifferent to a prisoner’s serious medical needs. Id.; see Jett v. Penner, 439 F.3d

13   1091, 1096 (9th Cir. 2006); Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002); Lopez v.

14   Smith, 203 F.3d 1122, 1131-32 (9th Cir. 2000).

15          In the Ninth Circuit, the test for deliberate indifference consists of two parts. Jett, 439

16   F.3d at 1096, citing McGuckin v. Smith, 974 F.2d 1050 (9th Cir. 1991), overruled on other

17   grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc). First, the

18   plaintiff must show a “serious medical need” by demonstrating that “failure to treat a prisoner’s

19   condition could result in further significant injury or the ‘unnecessary and wanton infliction of

20   pain.’” Id., citing Estelle, 429 U.S. at 104. “Examples of serious medical needs include ‘[t]he

21   existence of an injury that a reasonable doctor or patient would find important and worthy of

22   comment or treatment; the presence of a medical condition that significantly affects an

23   individual’s daily activities; or the existence of chronic and substantial pain.’” Lopez, 203 F. 3d

24   at 1131-1132, citing McGuckin, 974 F.2d at 1059-60.

25          Second, the plaintiff must show the defendant’s response to the need was deliberately

26   indifferent. Jett, 439 F.3d at 1096. This second prong is satisfied by showing (a) a purposeful act

27   or failure to respond to a prisoner’s pain or possible medical need and (b) harm caused by the

28   indifference. Id. Under this standard, the prison official must not only “be aware of facts from
                                                        3
     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 4 of 6


 1   which the inference could be drawn that a substantial risk of serious harm exists,” but that person

 2   “must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This “subjective

 3   approach” focuses only “on what a defendant’s mental attitude actually was.” Id. at 839. A

 4   showing of merely negligent medical care is not enough to establish a constitutional violation.

 5   Frost v. Agnos, 152 F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106. A

 6   difference of opinion about the proper course of treatment is not deliberate indifference, nor does

 7   a dispute between a prisoner and prison officials over the necessity for or extent of medical

 8   treatment amount to a constitutional violation. See, e.g., Toguchi v. Chung, 391 F.3d 1051, 1058

 9   (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). Furthermore, mere delay of

10   medical treatment, “without more, is insufficient to state a claim of deliberate medical

11   indifference.” Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).

12   Where a prisoner alleges that delay of medical treatment evinces deliberate indifference, the

13   prisoner must show that the delay caused “significant harm and that Defendants should have

14   known this to be the case.” Hallett, 296 F.3d at 745-46; see McGuckin, 974 F.2d at 1060.

15          D.      Americans with Disabilities Act

16          Title II of the Americans with Disabilities Act (ADA) “prohibit[s] discrimination on the

17   basis of disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). Title II of the

18   ADA applies to inmates within state prisons. Pennsylvania Dept. of Corrections v. Yeskey, 524

19   U.S. 206, 208 (1998). “To establish a violation of Title II of the ADA, a plaintiff must show that

20   (1) [he] is a qualified individual with a disability; (2) [he] was excluded from participation in or

21   otherwise discriminated against with regard to a public entity’s services, programs, or activities;

22   and (3) such exclusion or discrimination was by reason of [his] disability.” Lovell, 303 F.3d at

23   1052. “To recover monetary damages under Title II of the ADA, a plaintiff must prove

24   intentional discrimination on the part of the defendant,” and the standard for intentional

25   discrimination is deliberate indifference. Duvall v. County of Kitsap, 260 F.3d 1124, 1138 (9th

26   Cir. 2001).

27          IV.     Analysis

28          The court has reviewed plaintiff’s complaint and finds that it fails to state a claim upon
                                                        4
     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 5 of 6


 1   which relief can be granted under federal law. With respect to defendant Romero, the allegations

 2   in the second amended complaint do not establish the subjective prong of an Eighth Amendment

 3   deliberate indifference claim. Defendant Romero did not transfer plaintiff to a lower tier because

 4   plaintiff did not have a medical chrono indicating the need for that specific housing assignment.

 5   Plaintiff does not indicate whether he was ever issued a medical chrono for the lower tier nor does

 6   he identify any defendant who was responsible for transferring him to the third tier in the E-wing.

 7   Allegations of general negligence are insufficient to establish an Eighth Amendment violation.

 8   The second amended complaint fails to allege any facts demonstrating that plaintiff was excluded

 9   from, or denied the benefits of any services, programs or activities because of his alleged

10   disability. As a result, he has failed to state an ADA claim against any defendant. For all these

11   reasons, plaintiff’s complaint must be dismissed. The court will, however, grant leave to file an

12   amended complaint.

13           If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

14   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

15   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his amended complaint, plaintiff must allege in

16   specific terms how each named defendant is involved. There can be no liability under 42 U.S.C.

17   § 1983 unless there is some affirmative link or connection between a defendant’s actions and the

18   claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague and conclusory

19   allegations of official participation in civil rights violations are not sufficient. Ivey v. Board of

20   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

21           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

22   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

23   complaint be complete in itself without reference to any prior pleading. This is because, as a

24   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375

25   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

26   longer serves any function in the case. Therefore, in an amended complaint, as in an original

27   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

28   /////
                                                         5
     Case 2:20-cv-01973-KJM-CKD Document 24 Filed 08/11/21 Page 6 of 6


 1            V.     Plain Language Summary for Pro Se Party

 2            The following information is meant to explain this order in plain English and is not

 3   intended as legal advice.

 4            The court has reviewed the allegations in your second amended complaint and determined

 5   that they do not state any claim against the defendants. Your amended complaint is being

 6   dismissed, but you are being given the chance to fix the problems identified in this screening

 7   order.

 8            Although you are not required to do so, you may file a third amended complaint within 30

 9   days from the date of this order. If you choose to file a third amended complaint, pay particular

10   attention to the legal standards identified in this order which may apply to your claims.

11            In accordance with the above, IT IS HEREBY ORDERED that:

12            1. Plaintiff’s second amended complaint (ECF No. 22) is dismissed.

13            2. Plaintiff is granted thirty days from the date of service of this order to file an amended

14   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

15   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

16   number assigned this case and must be labeled “Third Amended Complaint.” Failure to file an

17   amended complaint in accordance with this order will result in a recommendation that this action

18   be dismissed.

19   Dated: August 11, 2021
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26

27   12/flor1973.FAC.14.docx

28
                                                         6
